Citation Nr: 1142562	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-38 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980, from December 1990 to September 1991, and from March 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for PVD is warranted.

As an initial matter, review of the claims file revealed that the RO requested the Veteran's service treatment records from the Veteran's Army National Guard (ARNG) unit in January 2005.  An assortment of service records dated from 2001 to 2004 were received from the unit later that month.  To date, neither a full copy of the service treatment records themselves nor a statement that the records are not available appears in the claims file.  Under the circumstances of this case, the Board believes that further efforts to obtain the requested records could prove fruitful.  VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include service treatment records.  38 C.F.R. § 3.159(c)(2) (2011).  Thus, a remand is required to perform additional searches to attempt to secure these records.  If no records are available, a negative reply to that effect is required.

In this case, in multiple written statements, the Veteran and her representative have asserted in-service treatment for PVD, continuity of PVD symptomatology since service, and a causal connection between her claimed PVD and service or her service-connected diabetes mellitus.

An assortment of service treatment notes from the Veteran's final period of active service detailed that she was treated for PVD.  A February 2004 sick slip detailed complaints of pain and swelling in the left leg and findings of questionable vascular problem with recommended physical training restrictions.  An April 2004 Department of the Army (DA) Form 2173 (Statement of Medical Examination and Duty Status) showed that while performing active military duty the Veteran was treated for distal leg vascular disease.  An April 2004 arterial study noted that the Veteran had suffered from claudication and revealed findings of mild equivocal disease with suspected multilevel problems in below and fem-pop.

The Veteran associated a copy of a November 2006 Physical Evaluation Board (PEB) proceeding in January 2007.  She was noted to have peripheral vascular disease present on activation with natural progression.  The PEB determined that there was compelling evidence to support a finding that the current condition existed prior to service and was not permanently aggravated beyond progression by such service.  However, it is crucial to note at this time, this finding does not rise to level of being clear and unmistakable evidence to rebut the presumption of soundness and aggravation.  38 U.S.C.A. § 1111 (West 2002); see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. 

Post-service VA treatment notes detailed that the Veteran had been prescribed medication for vascular disease as well as included PVD on the Veteran's problem list.  An April 2005 VA X-ray report listed an impression of atherosclerotic vascular disease.  In an April 2005 VA general medical examination report, the Veteran indicated that she had been diagnosed with PVD prior to deploying to Iraq, complained of significant pain in her legs, and underwent catheterization that ruled out any blockages after returning from Iraq.  The examiner listed a diagnostic impression of vascular disease, noting that the disorder was not documented during her normal peripheral examination.  In an August 2007 VA general medical examination report, the examiner listed a diagnosis of PVD.  In October 2011, the Veteran's representative submitted internet medical research materials which detailed that risk factors for developing peripheral artery disease included smoking, diabetes, obesity, high blood pressure, high cholesterol, age, family history, and excess levels of homocysteine.  It was further noted that people who smoke or have diabetes have the greatest risk of developing peripheral artery disease due to reduced blood flow. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id.   

In light of the cumulative record discussed above, the AMC should arrange for a VA medical examination to determine the nature and etiology of the Veteran's claimed PVD on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran receives VA medical treatment for her claimed PVD from the VA Medical Center (VAMC) in Tuscaloosa, Alabama; however, as the claims file only includes treatment records from that facility dated up to April 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the VBA Records Management Center, or any other appropriate agency (to include the Veteran's Alabama ARNG unit - 877th EN BN) to obtain complete service treatment records associated with her periods of active service in the Army from October 1979 to February 1980, from December 1990 to September 1991, and from March 2003 to November 2004.  In requesting these records, the AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

The AMC is reminded that it should continue efforts to procure the Veteran's service records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims folder.  If the records cannot be located or no such records exist, a memorandum of unavailability must be prepared and a copy the memorandum should be provided the Veteran and her representative. 

2.  Obtain VA clinical records pertaining to the Veteran's claimed PVD from the Tuscaloosa VAMC for the period from April 2010 to the present.  All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her claimed PVD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should state whether or not the Veteran has or has had PVD since December 2004.  With respect to any diagnosed PVD, the examiner should provide the following opinions, based on a review of the claims folder and consistent with sound medical principles: (a) whether the disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include in-service treatment.

The examiner is also requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed PVD was caused OR aggravated by her service-connected diabetes mellitus.  If the examiner determines that a there has been aggravation as a result of the Veteran's diabetes mellitus, the examiner should report the baseline level of severity of PVD prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the September 2010 SSOC.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

